PER CURIAM.
We initially accepted review of the decision of the Fourth District Court of Appeal in State Department of Transportation v. Barbara’s Creative Jewelry, Inc., 728 So.2d 240 (Fla. 4th DCA 1998), which certified a question to be of great public importance. See art. V, § 3(b)(4), Fla. Const. Upon further consideration, we find that review was improvidently granted. Accordingly, this review proceeding is dismissed.
It is so ordered.
WELLS, C.J., and SHAW, HARDING, ANSTEAD, PARIENTE and QUINCE, JJ., concur.
LEWIS, J., dissents.